DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11,  and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 7 were amended to recite a) a chamber body with a gas inlet disposed in a first sidewall in the chamber body and a gas outlet disposed in a second sidewall of the chamber, wherein the first sidewall and the second sidewall are opposite sides of the chamber body and b) a gas distribution assembly operable to distribute ozone laterally across the upper surface of the pedestal from the gas inlet of the chamber body laterally to the gas outlet of chamber body. This amendment necessitated the introduction of Smargiassi et al (US 2014/0230861).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smargiassi et al (US 2014/0230861).
Regarding claim 1:	Smargiassi et al  teaches an atomic oxygen cleaning chamber, comprising: a chamber body (processing container 506, 806) having a gas inlet 834 disposed in a first sidewall in the chamber body and a qas outlet 839 disposed in a second sidewall of the chamber, wherein the first sidewall and the second sidewall are on opposite sides of the chamber body; a chamber lid (chamber top 820) coupled to and disposed on the chamber body; a processing volume defined by the chamber body and an underside of the chamber lid, the gas inlet open to the processing volume; an ultraviolet (UV) radiation generator including one or more UV radiation sources 516 disposed in the processing volume; a pedestal disposed in the processing volume, the pedestal 508/808 having a processing position corresponding to a distance from the UV radiation generator to an upper surface of the pedestal, the pedestal in the processing position is below the gas inlet; and a gas distribution assembly (gas inlet plenum  834 and inlet baffle 836 see [0071]) operable to distribute ozone [0015] laterally across the upper surface of the pedestal from the gas inlet of the chamber body laterally to the qas outlet of the chamber body, the one or more UV radiation sources disposed between the gas inlet and the underside of the chamber lid in the processing volume. See [0046], Figs. 7, 12, and 15 of Smargiassi et al. 

Regarding claim 3:	 The chamber of claim 1, wherein a flow guide is disposed in the gas inlet, the flow guide having a plurality of channels to distribute ozone over the upper surface of the pedestal.  See [0079] where it is recited that the inlet baffle comprises a series of perforations or holes. Note that the apparatus of Smargiassi et al is inherently capable of providing a plethora of gases to include ozone. Ozone is recited in [0015] of Smargiassi et al.

Regarding claim 4:	 The chamber of claim 1, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength. See [0067] of Smargiassi et al  where the UV spectrum is recited as 200-300nm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smargiassi et al (US 2014/0230861) in view of Shinriki et al (US 6,143,081).
The teachings of Smargiassi et al were discussed above.
Smargiassi et al fails to teach:

Regarding claims 5 and 11: Smargiassi et al teaches a pedestal 508/808 with a stem but fails to teach the stem is operable to move between the processing position and the transfer position.
Shinriki et al illustrates in Fig. 13 a pedestal (mounting tale 214) coupled to a stem (rotating shaft 216) that moves the pedestal between a processing and transfer position using the extendable bellows 242 see the last paragraph of col. 14. The motivation to modify the system of Smargiassi et al to include a stem that moves the pedestal between a processing and transfer position a suggested by Shinriki et al so that the substrate can be moved in/out of the chamber easier. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the system of Smargiassi et al to include a stem that moves the pedestal between a processing and transfer position a suggested by Shinriki et al.

Regarding claim 7: The prior art of Smargiassi et al teaches an atomic oxygen cleaning chamber, but fails to teach that it is incorporated within a multichamber system with a transfer chamber and service chamber.
The prior art of Shinriki et al teaches a multichamber system with service chambers 608A/608B, processing chamber 604, and a robot (transfer arm mechanism 612). See Figs. 29 and 30 of Shinriki et al. The motivation to provide the atomic oxygen cleaning chamber of Smargiassi et al in the multichamber system of Shinriki et al is that it allows the chamber to be part of a versatile processing system where the substrate can be processed in various chambers as needed. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Smargiassi et al and to incorporate it within the multichamber system of Shinriki et al.
Regarding claim 9:	See [0079] where it is recited that the inlet baffle comprises a series of perforations or holes. Note that the apparatus of Smargiassi et al is inherently capable of providing a plethora of gases to include ozone. Ozone is recited in [0015] of Smargiassi et al.

Regarding claim 10:	 The chamber of claim 1, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength. See [0067] of Smargiassi et al  where the UV spectrum is recited as 200-300nm. 

Regarding claim 13:	The specific types of service chambers used in the prior art of Shinriki et al is a matter of an intended use. Nevertheless, the prior art of Shinriki et al illustrates in Figs. 29 and 30 and discussed the types of chambers in col. 27 line 8 – col. 29 line 40. See therein Shirinki et al discussed degassing, orientation, cool down and post annealing take place in chambers 608A, 608B.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smargiassi et al (US 2014/0230861) in view of Wydeven (US 6,555,835).
The teachings of Smargiassi et al were discussed above.
Smargiassi et al fails to teach the pedestal and UV radiation sources are disposed in a same processing volume.
See prior art of Wydeven where in Fig. 1 it is illustrated that the UV lamp 20 is positioned above a heated sample stage 22 see col. 3 lines 24-38. This positioning of the UV radiation source disposed in the same processing volume as the pedestal as suggested by Wydeven  is an alternate design to the location as taught by Smargiassi et al. Thus, it would have been obvious at the time of the claimed invention to dispose the UV radiation source in the same processing volume as the pedestal as suggested by Wydeven in the chamber of Smargiassi et al.

Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over Smargiassi et al (US 2014/0230861) in view of Shinriki et al (US 6,143,081) as applied to claims 5, 7, 9-11, and 13 and in further view of Wydeven (US 6,555,835).
The teachings of Smargiassi et al as modified by Shinriki et al were discussed above.
Smargiassi et al as modified by Shinriki et al fails to teach the pedestal and UV radiation sources are disposed in a same processing volume.
See prior art of Wydeven where in Fig. 1 it is illustrated that the UV lamp 20 is positioned above a heated sample stage 22 see col. 3 lines 24-38. This positioning of the UV radiation source disposed in the same processing volume as the pedestal as suggested by Wydeven  is an alternate design to the location as taught by Smargiassi et al as modified by Shinriki et al. Thus, it would have been obvious at the time of the claimed invention to dispose the UV radiation source in the same processing volume as the pedestal as suggested by Wydeven in the chamber of Smargiassi et as modified by Shinriki et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koike Kunihiko et al (JP 2010-010283A) teaches gas inlet and gas outlet provided on sidewalls on opposite sides see Fig. 3.
Sakuma et al (US 2001/0035131) teaches UV generated from a lamp 18, a gas distribution assembly (showerhead 6) with gas inlet on the top of the right side wall and gas outlet on the bottom of the left side wall, see Figs. 1,3-5,7,9,11,13,14, and 16.
Duan et al (WO 2014/158320) teaches gas inlets 132, 134, gas exhaust 136 and opening at 102 see Fig. 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716